MacKINNON, Circuit Judge,
concurring in part and dissenting in part:
In my view the majority opinion does not give full consideration to the true basis upon which the privilege rests. The presidential privilege is not something that is completely personal, but is something that adheres to the office of the Presidency. It is a privilege which exists to benefit the public, not to benefit a particular public official — past or present. Its purpose is to assure that the nation will receive the benefit of honest, untrammeled advice from its officers as rendered to the President. Thus, whether the privilege is claimed by an incumbent or former President does not address the basic purpose for the existence of the privilege. To assert that the privilege shall be interpreted so as to protect incumbent presidents more than former presidents is to inject considerations that are almost completely foreign to the intended purpose of the privilege and ignores the true reason for the existence of the privilege. The true test should be, regardless of who raises it, whether the disclosure of the particular information at the particular time it is demanded would be injurious to the public interest considerations that the privilege is designed to protect.
In applying this standard it must be recognized that eventual disclosure of the advice of a Government official, even though the President to whom the advice was given had left office, might be just as injurious in the future to the nation as disclosure during the incumbency of the President who received the advice. Presidents of opposite parties often succeed each other. If the access to confidential advice given to one President is to be subjected substantially to the post-hoc determination of his successor, the assurance of completely competent advice is likely to be lost entirely. The President to whom the advice was given should be in the best position to state whether the expectation of confidentiality enhanced the advice given to him when he was the incumbent of the office.
Every President inexorably leaves office some time and if every President after he leaves office is to be forced to have his confidential conversations with his trusted advisors treated by some lesser standard than they would while he held office, then every advisor who has a confidential conversation with an incumbent President will always temper his advise by the eventual standard that will be applied to its disclosure. The suit will be cut to fit the cloth. Thus, the nation’s public interest will suffer by trimmed advice from confidential consultants who no longer can be relied upon to give completely frank advice. Treating confidential advice to presidents by this double standard will operate to substantially depreciate the values that the privilege is designed to protect.
*254It would be a mistake to place greater emphasis on the privilege on the particular status of any President and that he alone can claim it. Since it is intended to protect the nation, others with a proper interest should be able to enforce it.
Of course, there is no doubt that time somewhat erodes the privilege with respect to some factual situations, but the erosion should not be substantially influenced by the fact that the President who received the advice has left office.
This is not to say that individual privacy claims in some circumstances might not differ between incumbents and former presidents, but such privacy claims are something different from executive privilege.
The Supreme Court has noted probable jurisdiction in the three-judge court ruling in Nixon v. Administrator, 408 F.Supp. 321 (D.D.C.1976), prob. juris, noted, 429 U.S. 976, 97 S.Ct. 483, 50 L.Ed.2d 583 (1976). There is thus the possibility the court might interpret United States v. Nixon, 418 U.S. 683, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974), and its emphasis on the need for presidential conversations in a criminal context to constitute a negative implication as to civil suits. The pendency of this issue in the Supreme Court is an adequate basis for deferring our decision in this case, particularly because the majority rely thereon for their conclusion. See Maj. Op. at 248, 249 of 182 U.S.App.D.C., at 246, 247 of 561 F.2d. In such circumstances, in my view it would be preferable if we held our decision in abeyance until the Supreme Court decision is rendered. In the absence of such disposition, to the extent of the foregoing I respectfully dissent from the majority opinion but concur generally in the remainder.
On Appellant’s Petition for Rehearing
ORDER
PER CURIAM.
Upon consideration of the petition for rehearing filed herein by appellant Richard Nixon, it is
ORDERED, by the Court, that appellant’s aforesaid petition is granted to the extent indicated in the Supplemental Opinion filed herein on this date; in all other respects said petition is denied.
SUPPLEMENTAL OPINION
Appellant Richard Nixon has filed a petition for rehearing which for the most part repeats arguments already made and rejected. One aspect merits a further word, and that is the objection to that part of this court’s opinion that states that the District Court should appoint a professional Government archivist as a “master”. We developed this in view of appellant’s objection to screening by the counselor to the President. In the petition filed February 11, appellant asserts that he has objections to our alternative — he complains of a conflict of interest because of other litigation pending with GSA, and lack of pertinent expertise. Appellant asserts that he would even prefer screening by the counselor to the President. We do not probe these matters. We will revise our opinion to change “should” to “may”, to make it clear that the procedure we have outlined is permissive, not mandatory. If appellant’s contentions have merit, the district court can make other arrangements, including reference to the successor to the counsel to the President. In the sound exercise of discretion, after considering suggestions by the parties, the district court may appoint another master. To the extent indicated, the petition for rehearing is granted; otherwise it is denied.